DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 10/22/2021.
The status of the Claims is as follows:
Claims 1, 7 13 and have been amended;
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 was filed after the mailing date of the Application on 07/05/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappola US 20130245676 in view of Jones US 4737608 and further in view of Bishop et al. (US 5601224; Bishop).

Regarding Claim 1 Cappola teaches an apparatus (10), comprising: 
a reloadable cartridge assembly (50; par 50); and 

a surgical handle assembly (20, 70, and 100) including an articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) configured to maintain the reloadable cartridge assembly (50; par 50) in a first operation position (Fig. 24), the articulation assembly comprising: 

a knob (120) in a nonzero degree first knob position (between 0 and A degree; Fig. 16; par 69) coupled to a housing (200) wherein the knob (120) is biased to return to a zero degree second knob position (Fig. 21; par 73), Cappola teaches actuating the knob (120) from the nonzero degree first knob position (annotated Fig. 16; par 69) to a non-zero degree third knob position (annotated Fig. 16) and actuating the knob (120) from the non-zero degree third knob position (annotated Fig. 16) to a nonzero degree fourth knob position (annotated Fig. 16) (par 70-74);  wherein the third knob position (annotated Fig. 16) is located at a greater degree than the first knob positon (annotated Fig. 16) and the fourth knob position (annotated Fig. 16) is located at a greater degree than the third knob position (annotated Fig. 16). Where Cappola discloses at par 57 that the ratchet teeth (164) provide for easier rotation in one direction over another which the 
 
a spring (240a OR 240b) coupled to the housing (200) configured to bias a cylinder (220a OR 220b) radially outward to a first slot (146 OR 164) of a radial position component (160 OR 140) to maintain (par 73) the knob (120) in the nonzero degree first knob position (between 0 and A degree; Fig. 16; par 69). (par 69-74)

While Cappola discloses at par 57 that the ratchet teeth (164) provide for easier rotation in one direction over another Cappola does not expressly disclose wherein a force needed to actuate the knob from the nonzero degree first knob position to a non-zero degree third knob position is less than a force needed to actuate the knob from the non-zero degree third knob position to a nonzero degree fourth knob position. 

Bishop teaches an apparatus including a surgical handle assembly including an articulation assembly. Bishop also teaches a knob (92) movable from a zero degree second position (Fig. 1), and non-zero degree first, third, and fourth positions (Fig. 9. (Col 4 lines 49-64) Huitema further teaches that it is known to provide an articulation assembly that requires more force as the knob is turned in each position to a greater degree beyond the zero degree second position providing feedback to the user for the purposes of improving the control of the apparatus. (Col 3 lines 1-13)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the non-zero degree first position, zero degree second position, non-zero degree third position and non-zero degree fourth position of the articulation assembly of Cappola to include a force needed to actuate the knob from the nonzero degree first knob position to a non-zero degree third knob position is less than a force needed to actuate the knob from the 

Cappola does not expressly teach a sphere biased radially outward to a first slot.
Jones teaches an articulation assembly (Fig. 1) that includes:
	A knob (Col 3 lines 39-45) coupled to a housing (12, 30) (Col 3 lines 24-58)
	A spring (42) coupled to the housing (12, 30) configured to bias a sphere (44, 46) radially outward to a first slot (64 OR 72) of a radial position component (48, 62, 66, 70, 74) (Col 3 line 49- Col 4 lines 10) where the sphere configuration of Jones allows for adjusting between a dual positioned articulation assembly and a multiple positioned articulation assembly. 

Both Cappola (par 7) and Jones (Col 1 lines 46-67) are concerned with an articulation assembly approximating a knob within specific positions corresponding to a function within an apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and cylinders of Cappola with the housing and spheres of Jones since Col 1 lines 39-44 of Jones suggests that such a modification provides multiple configurations to an articulation system for the purposes of increasing the versatility of the apparatus. 


    PNG
    media_image1.png
    389
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    739
    media_image2.png
    Greyscale


Regarding Claim 2 the modified invention of Cappola in view of Jones and Bishop teaches the invention as described above.  Cappola further teaches the articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) is configured to maintain the reloadable cartridge assembly (50; par 50) in one of a plurality of operation positions including the first operation position. (par 64-65)

Regarding Claim 3 the modified invention of Cappola in view of Jones and Bishop teaches the invention as described above.  Cappola further teaches the articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) further includes a cam (180) coupled to the knob (120).

Regarding Claim 4 the modified invention of Cappola in view of Jones and Bishop teaches the invention as described above.  Cappola further teaches the cam (180) is coupled to the housing (200) via a cover (annotated Fig. 3).

    PNG
    media_image3.png
    797
    449
    media_image3.png
    Greyscale


Claim 5 the modified invention of Cappola in view of Jones and Bishop teaches the invention as described above.  Cappola further teaches the articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) further includes a tab (280) coupled to the housing (200). (Fig. 13)

Regarding Claim 6 the modified invention of Cappola in view of Jones and Bishop teaches the invention as described above.  Cappola further teaches the radial position component (140 OR 160) includes a plurality of slots (146 OR 164).

Regarding Claim 7 Cappola teaches an apparatus, comprising: 
a reloadable cartridge assembly (50; par 50); and 

a surgical handle assembly (20, 70, 100) including an articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) configured to actuate the reloadable cartridge assembly (50; par 50) from a first operation position (Fig. 24) to a second operation position (Fig. 25), the articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) comprising: 

a knob (120) coupled to a housing (200) configured to actuate rotationally (Figs. 21-23) from a first knob position (Fig. 21; par 73) to a second knob position (annotated Fig. 16; par 69) and wherein the first knob position (Fig. 21; par 73) is in a zero degree knob position, the second knob position (annotated Fig. 16; par 69) is in a nonzero degree knob position, and a degree knob position of the third knob position (annotated Fig. 16; par 73) is greater than the nonzero degree knob position of the second knob position (annotated Fig. 16; par 69) and a degree knob position of the fourth knob position (annotated Fig. 16) is greater than the degree knob position of the third knob position (annotated Fig. 16).



While Cappola discloses at par 57 that the ratchet teeth (164) provide for easier rotation in one direction over another Cappola does not expressly disclose wherein a force needed to actuate the knob from the first knob position  to the second knob position is less than a force needed to actuate the knob from the second knob position to a third knob position and the force needed to actuate the knob from the second knob position to the third knob position is less than a force needed to actuate the knob from the third knob position to a fourth knob position.  

Bishop teaches an apparatus including a surgical handle assembly including an articulation assembly. Bishop also teaches a knob (92) movable from a second position (Fig. 1), and first, third, and fourth positions (Fig. 9. (Col 4 lines 49-64) Huitema further teaches that it is known to provide an articulation assembly that requires more force as the knob is turned in each position to a greater degree beyond the second position providing feedback to the user for the purposes of improving the control of the apparatus. (Col 3 lines 1-13)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first position, second position, third position and fourth position of the articulation assembly of Cappola to include a force needed to actuate the knob from the first knob position to a third knob position is less than a force needed to actuate the knob from the third knob position to a fourth knob position as taught by Bishop since Col 3 lines 1-13 of Bishop suggests that such a modification provides feedback to the user for the purposes of improving the control of the apparatus. 


Cappola does not expressly teach a sphere biased radially outward.

Jones teaches an articulation assembly (Fig. 1) that includes:
	A knob (Col 3 lines 39-45) coupled to a housing (12, 30) (Col 3 lines 24-58)
	A spring (42) coupled to the housing (12, 30) configured to bias a sphere (44, 46) radially outward to a first slot (64 OR 72) of a radial position component (48, 62, 66, 70, 74) (Col 3 line 49- Col 4 lines 10) where the sphere configuration of Jones allows for adjusting between a dual positioned articulation assembly and a multiple positioned articulation assembly. 

Both Cappola (par 7) and Jones (Col 1 lines 46-67) are concerned with an articulation assembly approximating a knob within specific positions corresponding to a function within an apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and cylinders of Cappola with the housing and spheres of Jones since Col 1 lines 39-44 of Jones suggests that such a modification provides multiple configurations to an articulation system for the purposes of increasing the versatility of the apparatus. 

Regarding Claim 8 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the cylinder (220a OR 220b) moves radially inward between the first slot (146 OR 164) and the second slot (146 OR 164) of the radial position component (160 OR 140). (par 72-74)

Cappola does not expressly teach a sphere biased radially outward.
Jones teaches an articulation assembly (Fig. 1) that includes:

	A spring (42) coupled to the housing (12, 30) configured to bias a sphere (44 OR 46) radially outward to a first slot (64 OR 72) of a radial position component (48, 62, 66, 70, 74) (Col 3 line 49- Col 4 lines 10) where the sphere configuration of Jones allows for adjusting between a dual positioned articulation assembly and a multiple positioned articulation assembly. 
Jones further teaches the sphere (44 OR 46) moves radially inward between the first slot (64 OR 72) and the second slot (64 OR 72) of the radial position component (48, 62, 66, 70, 74)

Both Cappola (par 7) and Jones (Col 1 lines 46-67) are concerned with an articulation assembly approximating a knob within specific positions corresponding to a function within an apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and cylinders of Cappola with the housing and spheres of Jones since Col 1 lines 39-44 of Jones suggests that such a modification provides multiple configurations to an articulation system for the purposes of increasing the versatility of the apparatus. 

Regarding Claim 9 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the reloadable cartridge assembly (50; par 50) is configured to rotate about an axis of a particular plane (A-A) from the first operation position (Fig. 24) to the second operation position (Fig. 25).

Regarding Claim 10 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the articulation assembly is configured to maintain the reloadable cartridge assembly (50; par 50) in the second operation position (Fig. 25).

Claim 11 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the knob (120) is actuated to the third knob position (between 0 and A degree; Fig. 16; par 69) and the reloadable cartridge assembly (50; par 50) is actuated to a third operation position. (par 72-74)

Regarding Claim 12 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the knob (120) is actuated clockwise from the first knob position (Fig. 21) to the second knob position (between 0 and A degree; Fig. 16; par 69) to actuate the reloadable cartridge assembly (50; par 50) clockwise from the first operation position (Fig. 24) to the second operation position (Fig. 25).

Regarding Claim 13 Cappola teaches an apparatus (10), comprising: 
a reloadable cartridge assembly (50; par 50) configured to rotate about an axis of a particular plane (A-A) to a plurality of operation positions (Fig. 24-25); 

a surgical handle assembly (20, 70, 100)  including an articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) configured to actuate the reloadable cartridge assembly (50; par 50) to one of the plurality of operation positions (Fig. 24-25) and maintain the reloadable cartridge assembly (50; par 50) in one of the plurality of operation positions (Fig. 24-25), the articulation assembly (100, 120, 140, 160, 180, 200, 220a, 220b, 240a, 240b, 280) comprising: 

a knob (120) coupled to a housing (200) configured to actuate rotationally from a first knob position (Fig. 21; par 73) to a second knob position (annotated Fig. 16; par 69); and wherein the first knob position (Fig. 21; par 73) is in a zero degree knob position, the second knob position (annotated Fig. 16; par 69) is in a nonzero degree knob position, and a degree knob position of the third knob position (annotated Fig. 16; par 73) is greater than the nonzero degree knob position of the second 

a spring (240a OR 240b) coupled to the housing (200) configured to bias a cylinder (220a OR 220b) radially outward from a first slot (146 OR 164) of a radial position component (160 OR 140) corresponding to the first knob position (Fig. 21) to a second slot (146 OR 164) of the radial position component (160 OR 140) corresponding to the second knob position (between 0 and A degree; Fig. 16; par 69). 

While Cappola discloses at par 57 that the ratchet teeth (164) provide for easier rotation in one direction over another Cappola does not expressly disclose wherein a force needed to actuate the knob from the first knob position to the second knob position is less than a force needed to actuate the knob from the second knob position to a third knob position and the force needed to actuate the knob from the second knob position to the third knob position is less than a force needed to actuate the knob from the third knob position to a fourth knob position

Bishop teaches an apparatus including a surgical handle assembly including an articulation assembly. Bishop also teaches a knob (92) movable from a second position (Fig. 1), and first, third, and fourth positions (Fig. 9. (Col 4 lines 49-64) Huitema further teaches that it is known to provide an articulation assembly that requires more force as the knob is turned in each position to a greater degree beyond the second position providing feedback to the user for the purposes of improving the control of the apparatus. (Col 3 lines 1-13)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the first position, second position, third position and fourth 

Cappola does not expressly teach a sphere biased radially outward.
Jones teaches an articulation assembly (Fig. 1) that includes:
	A knob (Col 3 lines 39-45) coupled to a housing (12, 30) (Col 3 lines 24-58)
	A spring (42) coupled to the housing (12, 30) configured to bias a sphere (44, 46) radially outward to a first slot (64 OR 72) of a radial position component (48, 62, 66, 70, 74) (Col 3 line 49- Col 4 lines 10) where the sphere configuration of Jones allows for adjusting between a dual positioned articulation assembly and a multiple positioned articulation assembly. 

Both Cappola (par 7) and Jones (Col 1 lines 46-67) are concerned with an articulation assembly approximating a knob within specific positions corresponding to a function within an apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and cylinders of Cappola with the housing and spheres of Jones since Col 1 lines 39-44 of Jones suggests that such a modification provides multiple configurations to an articulation system for the purposes of increasing the versatility of the apparatus. 

Regarding Claim 14 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches a first operation position (Fig. 24) of the reloadable 

Regarding Claim 15 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the first knob position (Fig. 21) is 180 degrees from the third knob position (beyond A degree; Fig. 20; par 73). (par 67)

Cappola does not expressly teach the first knob position is 180 degrees from the second knob position.

Jones teaches an articulation assembly (Fig. 1) that includes:
	A knob (Col 3 lines 39-45) coupled to a housing (12, 30) (Col 3 lines 24-58)
Jones further teaches the knob can be rotated through 180 degrees. (Figs 8-10; Col 6 lines 21-45)

Both Cappola (par 7) and Jones (Col 1 lines 46-67) are concerned with an articulation assembly approximating a knob within specific positions corresponding to a function within an apparatus. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and cylinders of Cappola with the housing and spheres of Jones since Col 1 lines 39-44 of Jones suggests that such a modification provides multiple configurations to an articulation system for the purposes of increasing the versatility of the apparatus. 

Regarding Claim 16 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the articulation assembly (100, 120, 140, 160, 180, 

Regarding Claim 17 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the articulation arm (500) and the tab (280) move in a linear distal direction in response to the cam (180) rotating counterclockwise. (par 52-54; 64-74)

Regarding Claim 18 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the reloadable cartridge assembly (50; par 50) rotates counterclockwise in response to the articulation arm (500) and the tab (280) moving in the linear distal direction. (par 52-54; 64-74)

Regarding Claim 19 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the articulation arm (500) and the tab (280) move in a linear proximal direction in response to the cam (180) rotating clockwise. (par 52-54; 64-74)

Regarding Claim 20 the modified invention of Cappola and Jones teaches the invention as described above.  Cappola further teaches the reloadable cartridge assembly (50; par 50) rotates clockwise in response to the articulation arm (500) and the tab (280) moving in the linear proximal direction. (par 52-54; 64-74)

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731